Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2016

                                      No. 04-16-00298-CV

            EL CABALLERO RANCH, INC. AND LAREDO MARINE, L.L.C.,
                                 Appellant

                                                v.

                               GRACE RIVER RANCH, L.L.C.,
                                        Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-04-00108-CVL
                               Russel Wilson, Judge Presiding


                                         ORDER
        On June 14, 2016, appellee filed a motion to supplement the clerk’s record, asking this
court to replace illegible, black and white copies of the clerk’s record with legible, color
replacements attached to its motion. On June 16, 2016, appellee filed a first amended motion
regarding the same. In its motions, appellee argued the legible, color replacements attached to its
motion are the same as those provided by the La Salle County clerk. On June 20, 2016, we
ordered appellant to file a written response, specifically addressing whether it objects to this
court’s granting appellee’s motion.

       In response, appellant filed a response and unopposed motion to supplement the clerk’s
record. Appellant states it does not object to appellee’s motion to supplement the clerk’s record.
Appellant also requests this court to replace portions of the clerk’s record with legible, color
replacements attached to its motion and which are the same as those provided by the La Salle
County clerk. Appellant certifies its motion is unopposed.

       Pursuant to Texas Rule of Appellate Procedure 34.5(f), on a party’s motion, the appellate
court may direct the trial court clerk to file in the appellate court a supplemental clerk’s record
containing original documents. See Tex. R. App. P. 34.5(f).

       We, therefore, GRANT, appellee’s first amended motion to supplement the clerk’s
record. We also GRANT appellant’s motion to supplement the clerk’s record. We, therefore,
ORDER the La Salle County clerk on or before August 1, 2016 to file a supplemental clerk=s
record with the original exhibits referenced in each of the motions, more particularly described
below:

         Volume 1, pp. 341 351-355;
         Volume 2, pp. 172, 174-176, 200-202, 264;
         Volume 3, p. 97-98;
         Volume 5, p. 211;
         Volume 6, pp. 69, 79-83, 554-556;
         Volume 7, pp. 417, 427-431;
         Volume 8, pp. 360, 362-364, 387-390; and
         Volume 10, p. 184.

         We order the clerk of this court to send copies of this order to all counsel and the district
clerk.


                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court